      Case 3:10-cr-00222-RNC Document 769 Filed 03/13/20 Page 1 of 3
                                                             rtËt'+U   :=: :.ii¡Ëitr ri¡ i.i :,i ;-
                                                            |ir_iij     .i:liir:; -i.;T -iii:iFlîIili;:ti
                                                                       "!




                     UNITED STATES DISlRICl COURT
                       DISTRICT OF CONNECTICUT

RoberË   H. Rivernider, Jr.

v                                        Case No. 3:14-cv-01000 (RNC)
                                                  3:   10'cr-222      (RNC)
United States


                EI.ÍERGENGY MOTION FOR IMMEDIATE RELEASE
                      RE:   CORONA   VIRUS PANDEMIC


    Come nor¡I, Rivernider, moves for immediaËe release from the
PETRÏ-DISHT geril infected, unsanitary prÍson system that already
has a flu pandemic and will shortly experience the DEADLY COVID-
L9, or Corona Virus, PANDEMIC sweeping the trfORLD.
     According to a report by "The Marshall Pro.iect: trrlhen Purell
is Contraband, How Do You Contain it?" (March 6,2020) "It is
only a matte:: of time before the virus reaches BOP facilities. "
In prison "Access Ëo toilet paper or tissues is limited, there is
no alcohol-based sanitizer, and you live on top of hundreds of
people, meaning a virus like COVID-l9 will spread like a prairie
fire." I currently live in a f60 square foot cube with 4 men,
breathing, sneezing, coughing, farting, etc.. Forced to eat in a
chow hall with over 200 men sharing trays, cups, utensils that
are not properly cleaned because the BOP is exempt from most
health regulations.
    According to a report in "The Hill, 4 \^7ays to proLect our
jails and prisons from coronavirus" (February 29, 2020)                z
            Case 3:10-cr-00222-RNC Document 769 Filed 03/13/20 Page 2 of 3



          "cOvrD-19 \,ri11 remind us of a cenLral hypocrisy in our
          approach to health behind bars. i{e've built the worrd's
          rargest correction of j airs and prisons , and kept the health
          services in these places remarkably separate from the rest of
          our national health systems. The cDc, state departments of
          health, Ehe Joint cornrnission and other bodies that promote
          evidence-based ca,re in our hospitals, ambulatory care clinics
          and nursing homes are largery absent in these settings. As a
          result, management of Ëhis pandemic will be harder and less
          effective for incarcerated people, their farnílies and staff
          in Ëhese institutions." (fn other words IT SUCKS)
       According to the government those most at rÍsk are those who
     currently have heart disease, diabetes, hypertension, etc.
        As o( this month it has been a full two (2) years since I have
     seen a cardiologÍst who revíewed my medical records and my
     medications to see if I am taking the correct medicine or even
     reviewed my medical condition after having open-heart surgery.
     This DEADLY DISEASE puts me at an elevated risk every second I
     remain incarcerated.
A }IORLD}IIDE   PAIiIDEMIC   IS AI{ EKTRAORDINARY   AND COMPELLING REASON FOR RELEASE.
         IRANjust released 57,000 prisonetf5raccording to CNN, March L0,ZOZ0.
         Rivernider has nor^7 served an ef f ect sentence/punishment of
     L37 months of a 2-3 year "prea dear." 79 months in prison,34
     monËhs on supervÍsed house arrest, earned L2 months good time
     credit, and is eligible for L2 months halfway house/home
     confinement. Once this facility begins calculating First Step Act
     credits I could be eligible for 7 additional months of home
     confinement, or a total effective sentence of L44 MONTHS. As
     previously argued, which has not been disputed or denied, the
     Court disclosed that the 144 month sentence Ít imposed was

                                             2
      Case 3:10-cr-00222-RNC Document 769 Filed 03/13/20 Page 3 of 3



unconstitutional    as it  increased the sentence because the
defendant chose "TO FIGHT" Ehe case after learning the diagnosis
of a mental condition \^7as "FRANKLY ABSURD" and the "PLEA DEAL"
that induced the mid-trial pleas would not be honored. See Brown
v Poole, 337 F.3d 1155, rl59(9th cir 2003) "the terms of orar
plea agreements are enforceable."
    This Court has before it a motion for sentence reduction
under S 3582, motion for habeas corpus relief under S 2255, and
previously bail motions, âDy of which the court can utilize to
reduce the sentence to TII.{E SERVED or order the BOP to release
the over-incarcerated Rivernider on house arrest or bail, before
the CORONAVIRUS spreads through the BOP.
    Should the Court require a hearing it must be either by video
or telephone as traver through the BOP system will be deadly.

CONCLUSION

    This is an EMERGENCY. As such the Court MUST act IMMEDIATELY
and order the BOP Ëo release this non violent first time
offender, who was a crime victimrfrom custody.

Pursuant to 28 U S.C. S 1746, I certify that the foregoing is
true and accuraEe to the best of my knowledge, information, and
belief.



                                         tl.
                                 Robert H. Rivernider, Jr.
      Signed thÍs l0th day of March , 2020.

                                    3
